DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 23 November 2021, which papers have been made of record.
Claims 16-25 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 16-25, in the reply filed on 23 November 2021 is acknowledged.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis Danella on 8 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 16.	(Currently amendment) A method of coupling a shaft to a connector using a hub joint assembly, wherein the shaft includes an outer surface and a longitudinal axis, wherein the hub joint assembly includes a coupling hub and a clamp ring, wherein the coupling hub includes a collar portion and a flange portion, wherein the collar portion includes a bore having an inner surface, wherein the collar portion further includes an outer surface that is conical, wherein the flange portion extends from the collar portion, wherein the clamp ring includes a bore having an inner surface that is conical, wherein the clamp ring further includes an outer surface, and 
	a)	positioning the coupling hub on the shaft so that the inner surface of the collar portion is positioned adjacent to the outer surface of the shaft to provide a final axial position;
	b)	sliding the clamp ring on the coupling hub so that the conical inner surface of the clamp ring is positioned adjacent to the conical outer surface of the coupling hub at a first relative position to establish a zero interference point;
	c)	providing a pusher device including a cylinder having a bore defined therein, and a piston slidably positioned within the bore, wherein a pressure chamber is defined between the cylinder and the piston, wherein the cylinder is coupled with the clamp ring, wherein the piston is coupled with at least one of the shaft and the coupling hub;
	d)	providing a dilation pressure assembly including a passage defined therein, wherein the dilation pressure assembly is associated with the clamp ring so that the passage of the dilation pressure assembly is aligned with the passage defined in the clamp ring;
	e)	introducing hydraulic fluid through the passage of the dilation pressure assembly and the passage defined in the clamp ring so that the hydraulic fluid [[is]] positioned at an interface between the conical inner surface of the clamp ring is positioned adjacent to the conical outer surface of the coupling hub;
	f)	introducing hydraulic fluid into the pressure chamber of the pusher device to move the cylinder relative to the piston and thereby move the clamp ring relative to the coupling hub to a second relative position, wherein the movement of the clamp ring relative to 
	g)	identifying a distance between the first relative position and the second relative position, wherein the identified distance is indicative of an interference pressure between the coupling hub and the shaft; and
	h)	repeating steps e), f) and g) until the identified distance is associated with a predetermined interference pressure to frictionally couple the coupling hub to the shaft.

Claim 17.	(Currently amendment) [[A]] The method in accordance with claim 16, wherein repeating steps e), f) and g) causes the identified distance to increase each time step h) is performed.

Claim 18.	(Currently amendment) [[A]] The method in accordance with claim 16, further comprising the step of coupling the flange portion of the coupling hub to the connector.

Claim 19.	(Currently amendment) [[A]] The method in accordance with claim 16, wherein the identifying in step g) includes measuring the distance.

Claim 20.	(Currently amendment) [[A]] The method in accordance with claim 16, further comprising the step of cleaning at least one of the inner surface of the collar portion or the outer surface of the shaft prior to step a).

The method in accordance with claim 16, further comprising the step of cleaning at least one of the conical inner surface of the clamp ring or the conical outer surface of the coupling hub prior to step b).

Claim 22.	(Currently amendment) [[A]] The method in accordance with claim 16, wherein the hydraulic fluid is introduced independently in steps e) and f).

Claim 23.	(Currently amendment) [[A]] The method in accordance with claim 16, wherein the clamp ring includes an outer surface, wherein the dilation pressure assembly includes an inner surface, and wherein the inner surface includes at least one cut-out portion defined therein so that the at least one cut-out portion does not contact the outer surface of the clamp ring.

Claim 24.	(Currently amendment) [[A]] The method in accordance with claim 23, wherein the inner surface of the dilation pressure assembly further includes at least one extension member that is in contact with the outer surface of the clamp ring.

Claim 25.	(Currently amendment) [[A]] The method in accordance with claim 24, wherein the passage of the dilation pressure assembly is defined in the at least one extension member.

Allowable Subject Matter
Claims 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose or fairly teach “repeating steps e), f) and g) until the identified distance is associated with a predetermined interference pressure to frictionally couple the coupling hub to the shaft,” in combination with the remaining limitations of the claim.  United States Patent Application Publication 2010/0239365 to Wernecke (hereinafter “Wernecke”) teaches a hub joint assembly including the recited structure, including a hub (2) and a clamp ring (3) which are urged to clamp to a shat (4) using hydraulic pressure from hydraulic tool 6.  Wernecke does not fairly teach identifying a distance indicative of an interference pressure.  United States Patent Application Publication 2008/0267692 to Soderlund teaches a coupling assembly (1) for connecting a hub to a shaft (10).  Soderlund teaches that it is known to use a sensor to measure axial movement to ensure that a coupling is properly performed (see paragraph [0039]), however Soderlund does not fairly teach repeating introduction of hydraulic fluid and identifying the distance, as required in step h) (compare with Soderlund claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art made of record is directed to hydraulically actuated coupling hubs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/12/2022